            Case 5:19-cr-00105-OLG Document 37 Filed 09/19/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT                      FILED
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION                             SEP    1   9 2019
                                                                         CLERK    U.S.   DISTRICT
UNITED STATES OF AMERICA,                     )
                                                                         WES1t        DISTROFCQup
                                                                                              TEXAs
                                              )
                                                                                          DEP4'(CLERK
                               Plaintiff,     )
                                              )
V.                                            )   CRIMINAL NO SA-19-CR
                                              )
CHRISTOPHER SALINAS,                          )
                                              )
                               Defendant.     )

                         PRELIMINARY ORDER OF FORFEITURE

       Came on to be considered the United States of America's Motion for Preliminary Order of

Forfeiture, pursuant to the provisions of Title 21 U.S.C.   §   853(n)(1)-(7), and Fed. R. Crim. P.

32.2(b)(2), 32.2(b)(2)(B), and 32.2(c)(l), and this Court being fully and wholly apprised in all its

premises, finds that the United States has established by a preponderance of the evidence a nexus

between the below described properties and the violation of Title 21 U.S.C.       §   841(a)(l) and

(b)(1)(C), by virtue of Defendant CHRISTOPHER SALINAS' plea agreement with the factual

basis contained therein, and that the Defendant has an interest in said properties. As such, said

Motion is meritorious, and hereby is in all things GRANTED.       IT IS THEREFORE

       ORDERED that all right, title, and interest of Defendant CHRISTOPHER SALINAS in

certain properties, namely:

       1.      $760.00, More or Less, in United States Currency;
       2.      Kahr Arms, Model K9, semi-automatic pistol, 9mm in caliber
               bearing serial number BF2558;
       3.      Kel-Tec CNC Industries Inc., Model P-32, semi-automatic pistol,
               .32 ACP in caliber bearing serial number P03397; and
       4.      Any related ammunition and firearm accessories,

hereinafter referred to as the "Subject Personal Properties" be, and hereby is, FORFEITED to the

United States of America; and IT IS FURTHER
           Case 5:19-cr-00105-OLG Document 37 Filed 09/19/19 Page 2 of 3




        ORDERED that upon entry of the Preliminary Order of Forfeiture, the United States

through its lawfully designated agents and agencies, including the Federal Bureau of Investigation,

shall seize, take custody, control, and possession of the Subject Personal Properties whether held

by the defendant or a third party; and IT IS FURTHER


        ORDERED that the United States shall cause publication for at least 30 consecutive days

on an official government internet website    (wwwftrftiturcgo v) of the notice of the Preliminary
Order of Forfeiture and of its intent to dispose of the Subject Personal Properties in such manner

as the United States directs. The United States must send notice to any person or entity who

reasonably appears to be a potential petitioner with standing to contest the forfeiture in the ancillary

proceeding; and IT IS FURTHER

        ORDERED that the United States shall send Direct Notice of the Preliminary Order of

Forfeiture, Appendix A, which is attached to the United States of America's Motion for

Preliminary Order of Forfeiture, and incorporated herein to those known to the United States to

have an interest in the Subject Personal Properties; and IT IS FURTHER


        ORDERED that in the event a third-party petition is filed as to the Subject Personal

Properties the United States shall commence discovery proceedings to resolve any third-party

issues, including depositions, interrogatories, requests for production of documents, and the

issuance of subpoenas, pursuant to Fed. R. Civ. P. 45; and IT IS FURTHER

        ORDERED that at the time of the sentencing of Defendant CHRISTOPHER SALINAS,

the forfeiture of the Subject Personal Properties shall be included in his Judgment in a Criminal

Case.




                                                  2
  Case 5:19-cr-00105-OLG Document 37 Filed 09/19/19 Page 3 of 3




IT IS SO ORDERED.

SIGNED this         day   of_________    2019.



                                        ORLANDO L. GARCIA
                                        Chief United States District Judge
